DETAILED ACTION
Examiner acknowledges receipt of the reply filed 8/11/2022, in response to the restriction requirement mailed 5/11/2022.
Claims 24-40 are pending.  
The amendment filed 8/11/2022 has not been entered for the reasons set forth below.

Examiner Comment
The claims filed 8/11/2022 are not being entered.  
The header of the claim amendment and specification filed 8/11/2022 refers to Application No. 16/882656. This is incorrect. The instant application is Appl. No. 16/882660.  
Claims 24-40 are pending.  Thus, any new claims would be begin with claim number 41.

Regarding the amendment to the specification, the also includes amendments that track with Appl No. 16/882656, NOT instant Appl. No. 16/882660.  Examiner further notes that the amendments should be incompliance as to not introduce any new subject matter.  
The location of explicit support in the priority applications should be indicated for any amendments to the claims and  specification.  For instance, but no limited to, a cursory review of the priority provisional application does indicated a combination of the recited peptides with taurine.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Compliance
The claim amendment filed 8/11/2022 include peptides not associated with a sequence identifier (a SEQ ID NO).  All sequences longer than ten nucleotides or four amino acids referenced in the specification and/or claims must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all peptide sequences of the specification are included in the sequence listing.  Examiner requests that the Applicants review the specification to confirm that all of the peptides, as required, comply with MPEP § 2421-2422.
Examiner has left two voicemails with Applicant requiring a Sequence listing.

A reply to this office action that does not include a Sequence Listing will be deemed to be a non-compliant response.

Examiner notes that in the reply filed 8/11/2022, Applicant elected compound 19 as the elected species of peptide, Gly-Arg-Ala-Glu-Thr-Pro.

It is further noted that a second restriction requirement may be necessary pending a reply to this action and the claims are presented.  Specifically, if the claims are different than pending claims 24-30.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654